There was adequate proof that the floor and doorsill were defective; and negligence and contributory negligence became jury questions within the frame of the authorities which have sustained recoveries in similar cases. (See, e.g., *863Shannon v. Bergener, 299 N. Y. 704.) From, the testimony, as well as from admissions in the pleadings, it could properly be found that the landlords, who did not testify, retained a sufficient measure of control to charge them with liability. The disputed exhibits were sufficiently identified by the testimony and such identification is supported to some extent by comparison with the photograph offered by defendants. Judgment and order unanimously affirmed, with costs to respondent. Present — Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ.